 



SETTLEMENT AGREEMENT AND RELEASE

 

This SETTLEMENT AGREEMENT AND RELEASE (the “Agreement”) is made and entered into
as of the date set forth on the signature page hereto (the “Effective Date”), by
and between Apollo Medical Holdings, Inc., a Delaware corporation (the
“Company”), and the holder of the Note (as defined below) set forth on the
signature page hereto (the “Holder”).

 

A. The Holder is the registered holder of a 10% Senior Subordinated Callable
Convertible Promissory Note dated October 16, 2009 in the original principal
amount set forth on Exhibit A to this Agreement (the “Original Note”) issued by
the Company in its offering of units (the “Units”) consisting of notes
substantially similar to the Original Note and warrants to purchase common stock
of the Company (“Common Stock”). The Company’s offering of Units was made
pursuant to a Confidential Private Placement Memorandum dated September 23, 2009
(the “Memorandum”), a copy of which was provided to the Holder prior to its
purchase of Units. The Original Note was subsequently amended by an Amendment to
Senior Subordinated Convertible Promissory Note of Apollo Medical Holdings,
Inc., dated October 29, 2012, between the Company and the Holder (the
“Amendment” and, together with the Original Note, the “Note”).

 

B. On or about October 18, 2013, the Company delivered to the Holder a notice of
redemption of the Note pursuant to the terms set forth in the Memorandum. The
redemption notice stated that the Company was exercising its right to redeem the
Note on December 17, 2013 at a redemption price of 102% of the principal amount
of the Note plus accrued and unpaid interest to, but excluding, the date of
redemption.

 

C. Although the Memorandum contains terms giving the Company the right to redeem
the Note, the Note does not contain any right of redemption, and the Holder
disputes the Company’s right to redeem the Note.

 

D. The Company and Holder have agreed to settle and resolve all such claims,
differences and disagreements regarding the redemption of the Note to avoid
further expense, inconvenience and distraction.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, the
parties hereto, each intending to be bound hereby, agree as follows:

 

1. Redemption and/or Conversion of Note. The parties to this Agreement agree as
follows:

 

(a) Subject to the terms and conditions of this Agreement, in consideration for
the Holder’s execution and delivery hereof, the Company agrees, on the Effective
Date, to redeem all or part of the principal and accrued interest of the Note
for cash and/or to convert all or part of the principal and accrued interest of
the Note into shares of Common Stock, in each case in the respective amounts set
forth on Exhibit A hereto. The Holder irrevocably and unconditionally elects to
redeem and/or convert the Note on the Effective Date as set forth on Exhibit A
hereto and otherwise in accordance with the terms and conditions of this
Agreement.

 

(b) On or before the Effective Date, the Holder shall deliver to the Company
(i) the original Note, or (ii) if the Note is not in the Holder’s possession or
control, an original Affidavit of Loss and Indemnity Agreement in the form
provided by the Company.

 



 

 

 

(c) On the Effective Date, the Company shall, as applicable, deliver to the
Holder the redemption amount and/or instruct its transfer agent to prepare a
stock certificate evidencing the Holder’s record ownership of the shares of
Common Stock into which the Note is converted as set forth on Exhibit A hereto.

 

2. Release.

 

(a) Release by Holder. The Holder hereby absolutely, forever and fully,
generally and specifically, unconditionally and irrevocably releases, acquits,
and forever discharges the Company and each of its agents, employees,
independent contractors, representatives, partners, managers, members, owners,
shareholders, officers, directors, attorneys, insurers, affiliates, assigns,
predecessors and successors (collectively, the “Company Releasees”), of and from
any and all claims, actions, causes of action, demands, rights, damages, costs,
expenses and compensation of every kind (“Claims”), including, but not limited
to, attorneys fees and costs of any kind or nature, known or unknown, which the
Holder heretofore had, owned, held or claimed to have, own or hold against any
of the Company Releasees, or at any time now or in the future have, own, hold or
claim to have, own or hold against any of the Company Releasees; provided,
however, this Agreement does not discharge any obligations or any breach of any
representations or warranties of the Company under or contained in this
Agreement or any Claims arising from or relating to the Holder’s ownership of or
transactions relating to any securities of the Company other than the Note.

 

(b) Section 1542. The Holder acknowledges that in the event that at any time
after the Effective Date any injury, loss or damage is sustained in connection
with any matter released in this Section 2 or any matter set forth elsewhere in
this Agreement which is not now known or suspected, or in the event that the
loss or damage now known has consequences or results not known or suspected,
this Agreement shall nevertheless constitute a full and final release as to the
parties and matters herein released, and this release shall apply to and include
all such unknown or unsuspected consequences or results. The Holder has read and
has been carefully advised by its attorneys of the contents of Section 1542 of
the California Civil Code which reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

The Holder has read and has been carefully advised by its attorneys of the
contents of Section 1542. The Holder hereby expressly, unconditionally and
irrevocably waives any and all rights and benefits under said Section 1542.

 

3. Assumption of Risk. The Holder does hereby expressly assume the risk of any
mistake of fact, or that the true facts might be other or different from facts
now known or believed to exist. The Holder acknowledges and agrees that it is
aware that it may hereafter discover claims in relation to the matters referred
to in this Agreement, presently unknown or unsuspected, or facts in addition to
or different from those which it now knows or believes to be true. Nevertheless,
it is the Holder’s intention, by executing this Agreement, to fully, finally and
forever settle and release all such matters, and all claims related thereto. In
furtherance of such intention, the release given herein shall be and remain in
effect as a full and complete release of such matters, notwithstanding the
discovery or existence of any such additional or different claims or facts
relative thereto by the Holder.

 



2

 

 

4. Advice of Counsel/Investigation of All Facts/Voluntary Settlement. The Holder
has had the opportunity to seek the advice of legal counsel prior to the
Effective Date. The Holder represents and warrants that it has read and
understood this Agreement. The Holder hereby executes this Agreement voluntarily
and with full knowledge of its significance, and with the express intention of
effecting the extinguishment of any and all obligations and claims arising out
of or connected with the matters specified herein. The Holder has investigated
the facts pertaining to the settlement and this Agreement and all matters
pertaining thereto as deemed necessary by such party. The Holder has entered
into this Agreement in the total absence of any fraud, mistake, duress,
coercion, or undue influence and after careful thought and reflection upon this
Agreement and the documents referred to herein; and accordingly, by signing this
document and the documents referred to herein, the Holder signifies that it has
been read with full understanding, agreement and acceptance. This Agreement is
entered into with the intent of effectuating the extinguishment of the claims
released hereunder.

 

5. Covenant Not to Sue. The Holder covenants and agrees never to commence,
prosecute, join, aid or participate in any way (except as may be required by
subpoena or court order), or cause to be commenced or prosecuted against any
Company Releasee, any action or legal proceeding based in whole or in part upon
the matters released in this Agreement. This Agreement may be pleaded as a full
and complete defense to any action or other proceeding, and/or as a basis for
abatement of, or injunction against, such action or other proceeding.

 

6. Representations and Warranties. The Holder represents and warrants to the
Company:

 

(a) Ownership of the Note. The Note is owned of record and beneficially by the
Holder, and is free and clear of all liens, security interests, encumbrances,
restrictions, pledges and claims of every kind.

 

(b) Authority; Enforceability. The Holder has the full right, power and
authority (and, if an individual, is older than the age of majority, is of sound
mind and is competent) to enter into this Agreement, all other agreements and
documents executed in connection with this Agreement, and all documents and
agreements necessary to give effect to the provisions of this Agreement, and to
perform its obligations hereunder. The execution and delivery of this Agreement
by the Holder and the performance of its obligations hereunder have been duly
authorized by the Holder’s Board of Directors, trustees or other governing body,
and all other actions and proceedings required to be taken by or on behalf of
the Holder to enter into this Agreement have been duly and properly taken. This
Agreement has been duly and validly executed and delivered by the Holder and,
subject to the due authorization, execution and delivery by the Company,
constitute the legal, valid and binding obligations of the Holder, enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general principles of equity.

 



3

 

 

(c) No Violation, Approval or Consent Required. The execution and delivery by
the Holder of this Agreement, and the performance by the Holder of its
obligations hereunder, does not require notice to, or consent or approval of,
any governmental agency or other third party, and will not, after the giving of
notice or lapse of time or otherwise:

 

(i) violate or result in the breach of any of the terms or conditions of, or
constitute a default, or allow for the acceleration or termination of, or in any
manner release any party from any obligation, or result in any lien, claim or
encumbrance on the Note, under any mortgage, deed, lease, note, bond, indenture,
agreement, license or other instrument or obligation of any kind or nature to
which the Holder is a party, or by which the Holder is or may be bound or
affected;

 

(ii) violate or result in the breach of any of the terms or conditions of, or
constitute a default, under any of the Holder’s formation or organizational
documents or agreements; or

 

(iii) violate any law, rule or regulation, or any order, writ, injunction or
decree of any court, administrative agency or governmental authority, or require
the approval, consent or permission of any governmental or regulatory authority.

 

(d) Sophisticated Investor. The Holder (a) is a sophisticated individual or
entity familiar with transactions similar to those contemplated by this
Agreement, (b) has adequate information concerning the business and financial
condition of the Company to make an informed decision regarding the redemption
and/or conversion of the Note, (c) has independently and without reliance upon
the Company, and based on such information and the advice of such advisors as
the Holder has deemed appropriate, made its own analysis and decision to enter
into this Agreement. The Holder acknowledges that none of the Company or its
affiliates is acting as a fiduciary or financial or investment adviser to the
Holder, and has not given the Holder any investment advice, opinion or other
information on whether the redemption or conversion of the Note is prudent. The
Holder acknowledges that the Company currently may have, and later may come into
possession of, information with respect to the Company that is not known to the
Holder and that may be material to a decision to redeem or convert the Note
(“Holder Excluded Information”), (y) the Holder has determined to redeem and/or
convert the Note notwithstanding its lack of knowledge of the Holder Excluded
Information and (z) the Company shall have no liability to the Holder, and the
Holder waives and releases any claims that it might have against the Company
whether under applicable securities laws or otherwise, with respect to the
nondisclosure of the Holder Excluded Information in connection with the
redemption and/or conversion of the Note and the transactions contemplated by
this Agreement. The Holder understands that the Company will rely on the
accuracy and truth of the foregoing representations, and the Holder hereby
consents to such reliance.

 

(e) Restricted Securities. The Holder reaffirms its representations and
warranties set forth in Section 6 of the Note, which are incorporated herein by
this reference, and each of such representations and warranties are true and
correct as if made on the Effective Date.

 



4

 

 

7. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns without any restrictions.

 

8. Enforceability. If any provision of this Agreement, as applied to any party
or to any circumstance, shall be found by a court to be void, invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of any such provision in any other circumstance, or
the validity or enforceability of this Agreement.

 

9. Further Assurances. Each party (and his or its counsel) shall execute and
deliver such other and further instruments, documents and papers, and shall
perform any and all acts necessary to give full force and effect to all of the
terms and provisions of this Agreement.

 

10. Attorneys’ Fees and Costs. Should any party to this Agreement retain counsel
for the purpose of enforcing any provision of this Agreement, including without
limitation for the purpose of instituting any action or proceeding to enforce
any provision of this Agreement, or for damages by reason of any breach of any
provision of this Agreement, or for a declaration of such party’s rights or
obligations under this Agreement, or for any other judicial remedy, then the
prevailing party shall be entitled, in addition to such other relief as may be
granted, to be reimbursed by the losing party for all reasonable costs and
expenses incurred, including without limitation attorneys’ fees and costs for
services rendered to the prevailing party and any attorneys’ fees and costs
incurred in enforcing or collecting any judgment entered or in connection with
any bankruptcy proceeding. Notwithstanding the foregoing, all attorneys’ fees
and costs incurred by any party in connection with the negotiation and
documentation of this Agreement shall be borne by such party. Any litigation or
arbitration between the parties shall occur exclusively in the County of Los
Angeles, California.

 

11. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of California applicable to contracts entered into and fully to be
performed therein.

 

12. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Each of the parties
agrees that each of the other parties may rely upon the facsimile or PDF
signature of any party on this Agreement as constituting a duly authorized,
irrevocable, actual, current delivery of this Agreement as fully as if this
Agreement contained the original ink signature of the party or parties supplying
a facsimile or PDF signature.

 

13. Integration. This Agreement constitutes a single, integrated written
contract expressing the entire agreement of the parties hereto relating to the
subject matter hereof. No covenants, agreements, representations or warranties
of any kind whatsoever have been made by any party hereto, except as
specifically set forth in this Agreement, and all prior discussions,
negotiations and agreements, whether written or oral have been, and are, merged
and integrated into, and are superseded by, this Agreement.

 

14. Neutral Interpretation. In any action to construe the terms of this
Agreement, this Agreement shall be considered the product of negotiation by and
among the parties hereto. No clause or provision shall be interpreted more
strongly in favor of one party or the other, based upon the source of the
draftsmanship, but shall be interpreted in a neutral manner.

 



5

 

 

15. Notices. Any notice, request, demand, instruction or other communication
given hereunder by any party must be in writing and will be validly and timely
given or made to another party if (i) served personally, (ii) deposited in the
United States mail, certified or registered, postage prepaid, return receipt
requested, (iii) delivered by overnight courier, or (iv) sent by facsimile, to
the Holder at the address set forth on the signature page hereof and to the
Company as set forth below:

 

To the Company:

 

700 N. Brand Blvd.

Suite 220

Glendale, California 91203

Attn.: Chief Executive Officer

Fax: (818) 844-3885

 

With a copy to:

 

Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, CA 94111-3598
Attn: P. Rupert Russell, Esq.
Fax: (415) 421-2922

 

If such notice is served personally, such notice will be deemed to be given at
the time of such personal service. If notice is served by mail, such notice will
be deemed to be given two days after the deposit of same in any United States
mail post office box. If such notice is served by overnight courier, such notice
will be deemed to be given on the next business day following the acceptance of
such notice for delivery by such overnight courier. If such notice is served by
facsimile, such notice will be deemed to be given at the time such notice is
sent, provided that an additional copy of such notice is sent the same day by
another acceptable means of giving notice under this Section 15. Any person
entitled to receive notice under this Agreement may change the address or
facsimile number to which such notice may be sent, by giving notice thereof
pursuant to this Section 15.

 

16. Survival. All covenants, representations and warranties contained in this
Agreement shall, without any limitation, survive the execution of this Agreement
and the consummation of the transactions and undertakings contained in this
Agreement.

 

17. Time Is Of The Essence. Time is of the essence with respect to any act,
performance, or payment under this Agreement.

 

18. No Third Party Beneficiaries. No person who is not a party to this Agreement
shall be deemed to be a third party beneficiary of any covenants, representation
or warranty herein contained.

 



6

 

 

19. Captions. The captions of the various sections herein are for convenience
only, and none of them is intended to be any part of the body or text of this
Agreement, nor are they intended to be referred to in construing any of the
provisions hereof.

 

20. Amendment. No modification, amendment or waiver of any of the provisions of
this Agreement shall be effective unless in writing signed by all parties.

 

21. Waiver. The failure of either party to exercise any of its rights or
remedies in the event of a default by the other party shall not be a waiver of
such default, a modification of this Agreement or such defaulting party’s
obligations under this Agreement, or a waiver of any subsequent default by such
defaulting party.

 

22. Compromise of Disputed Claims; No Admissions. This Agreement constitutes a
compromise and settlement of claims which are contested and nothing in this
Agreement is or shall be treated, construed or deemed as an admission by any
party hereto of any liability, fault, or responsibility of any kind to the other
party hereto or to any person, for any purpose whatsoever, all such liability,
fault, and responsibility of any kind being expressly denied. No past or present
wrongdoing on the part of any of the parties hereto shall be implied from the
negotiation or the consummation of this Agreement.

 

7

 

 

IN WITNESS WHEREOF, this Settlement Agreement and Release has been executed as
of the Effective Date set forth below.

 

Effective Date: ____________________, 20_____

 

COMPANY:

 

APOLLO MEDICAL HOLDINGS, INC.,

a Delaware corporation

 

By: ______________________________________

Name:____________________________________

Title:_____________________________________

 

HOLDER:

 

____________________________________

 

 

By: ______________________________________

Name:____________________________________

Title:_____________________________________

 

Address:

________________________

________________________

________________________

Fax: (___) _______________

 

S-1

 

 

EXHIBIT A

 

NOTE REDEMPTION/CONVERSION

NOTE

 

Principal Amount of Note equal to 102% for each par value 10% Callable
Convertible

 

 

Promissory Note: $25,000.00 Call premium at 102% 500.00 Promissory Note
Principal + Premium Subtotal 25,500.00 Accrued and Unpaid Interest (through
December 17, 2013) 951.39 TOTAL $26,451.39 Holder’s worksheet   Number of Notes
 
Multiply by Total ($26,451.39)=

$

 

 



REDEMPTION

 

If all or a part of the principal and accrued interest of the Note is redeemed:

 

Cash Redemption Amount for each $25,000 par value 10% Callable Convertible
Promissory Note will be $65,302.57, as follows:

 

Promissory Note (a) $25,000.00 Conversion rate (b) $0.11485 Conversion shares
(a)/(b)=(c) 217,675 Cash redemption price/ share (d) $0.30 Total Redemption
Value(c) * (d) = $65,302.57 Accrued and Unpaid Interest (through December 17,
2013) (e) $951.39 Total $66,253.96 Holders Worksheet   Number of Notes
 
Multiply by Total ($66,253.96)=

$

 

 



 

 

 

*The Holder’s wire instructions:

 

Name/ FBO ____________________________

Bank ____________________________

Account # ____________________________

Routing/TT# _____________________________

 

CONVERSION

 

If all or a part of the principal and accrued interest of the Note is converted:

 

Number of Shares of Common Stock into which each $25,000 par value 10% Callable
Convertible Promissory Note will be 217,675 shares, as follows:

 

Promissory Note (a) $25,000.00 Conversion Rate (b) $0.11485 Total (a)/(b)=
217,675 Holder’s worksheet   Number of Notes
 
Multiply by Total (217,675 Common Shares)=

$

 

 

If Holder chooses to convert any of his or her notes into Common Stock, Holder
may choose to accept their Accrued and Unpaid Interest (through December 16,
2013) to be paid in Common Stock or Cash: Total number of notes must equal total
number of Notes converted to shares.

 

Holder’s worksheet (Cash Option):   Number of Notes (a)
 
Accrued and Unpaid Interest (through December 17, 2013) (b) $951.39 Total (a) *
(b) =

$

 

 

Holder’s worksheet (Conversion Option):   Number of Notes (a)
 
Accrued and Unpaid Interest (through December 17, 2013) (b) $951.39 Conversion
Rate (c) $0.11485 Conversion shares (b)/(c)=(d) 8,283 Total (a) * (d) =

$

 

   

 



 

